Pee Curiam.
The plaintiff-appellant, a passenger on an electric train of tlie Pennsylvania- Bailroad Company between New York and Newark, was injured while alighting on the platform of the station of Park Place, Newark, when the car was in motion. She recovered a verdict, but on rule to show cause it was set aside and a new trial was granted. Zelman v. Pennsylvania Railroad Co., 93 N. J. L. 57. On the retrial the court directed a verdict for the defendant in conformity with the views expressed hv the Supreme Court in its opinion on the rule to show cause. This was right. The ease was retried by reading to the court and jury the testimony which was produced at the preceding trial, and, in addition, certain written interrogatories and answers were put in. These, however, did not change the situation, which was. shown to exist at the first trial, and, a court question only being present, the trial judge was properly constrained to direct a verdict for the defendant, which he did. The judgment under review will, therefore, be affirmed.
For affirmance•—The Chancellor, Chief Justice, Svvayze, Trenchari), Parker, Bergen, Minturn, Black, Heppeniteimer, Williams, Ackerson, JJ. 11.
For reversal—Kaltscft, White, Taylor, Gardner, JJ. 4.